OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                            AUSTIN




Honorable C. B. Caonesr
State Auditor
Capitol Statioa
Austin,  Texas

Zear   Sir:




                                                 tted   to uu reads


              ‘The Texas State BdSrd’di .R&rmacy is a&
       thorlzsd    to col%tiE -fees axd oUler moseys for
       renewal cert~icq$er,~.llceaser,       ~qxamlaation fees,
       etc.     Should thebe4unU      or any pgrt of them be
       deposited    in and accquate~ ior through the State
       Treasury?”                ‘.

                                          as amended, creates   the
State                                         Its   duties and povers.
Sectioa    3, ,EeJating to..fu+;     reads aa follow:
         ..,’   /
              “Tha: ‘i&d real.%&     from all fees payable
       uader thlakAcr:shall      tlrat be applied to the
       payment of ,all:rreceasary      erpeaaes of the Board,
       and the remainder la to be applied by order of
       the Board to compeasate members of said Board,
       said aompe~eatloa to each member of the Board
       not to ixceed Tea ($10.00)        Dollars per day, or’
       Three Hundred ($300.00)       Dollars   per year, ex-
       clusive    of necessary expenses ia performance of
       his duties.      Provided, however, that the premium
       on any bond required of the Secretary,         or aay
       other employee of the Board,  shall be paid out
       ol said fund, as well as the expenses of any em-
       ployee incurred in the performance of his duties.
Honorable    C. H. Cavilers,     page 2


      The State Bosrd of Pharmaoy shall defray all
      erpeases uader this law from rees povlded     In
      this Act, and the State of Texas shall uever be
    -liable   for the compensation  or expenses of any
      member or the Board, or its officers    or employees,
      or say other expeases thereof.’

             A portioa   0r    Sectloa    6 provides   as   r0u0tf88

            “The Bosrd shall &sake annually to the Oar-
     ernor   of the state a regular report of its re-
     celpts   aad dlsbursemeats~  also the names of all
     pharmacists duly registered     under this Act dur-
     log the fiscal    year for vhich the report 1s made,
     and the names of all phamaclsts      whose licenses
     or permits have beea cancelled     during the fiscal
     year.n

             The case Or Texas Pharmaceutical    Ass’a. v. Dooly,
et al.,   90 S.U. (26) 328 (Austin Clv. Apps.), aoastrued
Article   4542a before its amendment by the Acts of 1943, 48th
Legislature,    Chapter 395.  Ye regard the language or the
Court relative    to the purpose of the Act as pertinent    also
to the amended Act. Baugh, Justice,        had this to say:

            “It is manifest,  we think, that   the chief
      purpose of the Legislature    la passlag the Act in
      question VM the proper regulation of the prac-
      tice of pharmacy la the state la the interest       of
      publio health and public safety.      The fees or dues
      prescribed  by the Act are designated    in Section
      9 thereof (Veraoa(a Ann. Cit. St. Art. 4542%
      Sec. 9) as a license.    It a llcease   only, the
      power to levy it 1s referable    to the police   power
      of the state and not to Its taxing power.”

           From a consideration     of the statutes  and the cited
case it is our opinion that the moneys collected.by        the State
Board of Pharmacy are not “public monies’ la the sense that
they were intended by the Legislature      to be raised for revenue
purposes, deposited    ia the State Treasury and spent only upon
Specific  appropriation.    To the contrary,    it 1s evident that
it was the intent    OS the Legislature   to allow this agency t0
Hoaorable C. Ii. Cavaess, page 3


raise   and spend   its   own funds la carrying out   the police   func-
tlon assigned to it.   There is no doubt but vhat the Leglsla-
ture could have required these iuuds to be deposited la the
Treasury and subjected them to the same requirements  aad safe-
guards throva about other State moneys. The fact is that It
has not seea ift to do so.   See our Oplaioa lo. O-3711, a copy
or mhlch 1s etwlosed.
                                              Very truly yours
                                         ATTORHBX GEHHRAL OF TEXAS


                                                        Eugene Alrls
                                                           ASslstaut
EA:db
Eaclosure